Exhibit 10.1

[logowhiteentropicrgba01.jpg]


August 17, 2013
Revised August 19, 2013


Mr. F. Matthew Rhodes


Dear Matt:


Entropic Communications, Inc. (the “Company”) is pleased to offer you employment
on the terms set forth below.


1.
Position. You will serve in a full-time capacity of Senior Vice President,
Global Marketing working from the Company’s headquarters in San Diego,
California. You will report to Patrick Henry, CEO and President.



2.
Salary. You will be paid at a semi-monthly rate of $11,666.67 (or $280,000.08
annualized) payable in accordance with the Company’s standard payroll practices.



3.
Incentive Bonus.* You will be eligible for an annual bonus of up to fifty (50%)
of your eligible earnings based on achievement of certain performance objectives
and in accordance with the Company’s Management Bonus Plan. Your eligibility
during the 2013 Performance Period which is January 1, 2013 through December 31,
2013, will begin the first of the quarter following your date of hire and your
eligible earnings will be prorated accordingly. All bonus payments are made at
the discretion of the Company.



4.
Equity Award. As an incentive to accept Entropic’s offer of employment, subject
to the approval of the Company’s Board of Directors, you will receive an option
to purchase 190,000 (one hundred ninety thousand) shares of the Company’s Common
Stock with an exercise price equal to fair market value on the date of the grant
(“Stock Option Award”) and an award of a restricted stock unit consisting of
50,000 (fifty thousand) shares of the Company’s common stock (“RSU Award”).
Subject to your continued active employment, the Stock Option Award will vest
over a four-year period with a 25% one-year cliff, in accordance with the
standard option plan approved by the Board of Directors and the RSU Award will
vest over a four-year period at a rate of 25% per year, vesting annually on the
first quarterly vesting date following the 1st, 2nd, 3rd and 4th anniversary of
the vesting commencement grant. The Stock Option Award and RSU Award will be
granted and subject to the terms of the of the Company’s equity plan in effect
on the date of grant and the Company’s standard award agreement in effect on the
date of grant, which you will be required to sign/accept as a condition of
receiving the award. Vesting will be contingent upon your continued employment
with and “Continuous Service" in accordance with and as defined in the Plan
during the period beginning with the date of grant and ending on each vesting
date.



5.
Commuting/Relocation Assistance.  In this position will you are required to be
in the Company’s headquarters in San Diego, CA as needed. The Company is
prepared to assist you with the


*Entropic reserves the right to review all compensation plans and make changes,
additions, and/or deletions at any time. To be eligible to receive any payment
you must be on the active Entropic payroll at the time of each payment.
Page 1 of 7

--------------------------------------------------------------------------------



expenses relating to either commuting from or relocating from your principal
place of residence in Pennsylvania to the San Diego, CA area up to a maximum of
$80,000 and in accordance with the terms and conditions as detailed in the
Relocation/Commuting Agreement and Relocation/Commuting Expense Guidelines
attached as EXHIBIT A.


Commuting Expenses are available up to an average of $4,500 (four thousand five
hundred dollars) per calendar month through February 2014 and then reduce to
$3,500 per month thereafter; the average will be measured over a 3 month period
beginning with the date expenses are initially incurred.


6.
Employee Benefits. As a regular full-time employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits in accordance
with the terms of the Company’s benefit plans. In addition, you will be entitled
to paid time off in accordance with the Company’s policy. The Company reserves
the right to change or eliminate these benefits on a prospective basis at any
time.



7.
Legal Proof of Identity & Authorization to Work. As required by law, your
employment with the Company is contingent upon your providing legal proof of
your identify and authorization to work in the United States within three (3)
days of the beginning of your employment.



8.
Reference and Background Checks. This offer and your employment are contingent
upon reference and background checks and the satisfactory completion of both.
The reference checks have been completed to the Company’s satisfaction; the
background check shall be completed following offer acceptance and upon receipt
of the requisite personal information and a signed release form.



9.
Confidential Information and Invention Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Employee Innovations and Proprietary
Rights Assignment Agreement in the form attached hereto as EXHIBIT B.



10.
Change of Control Agreement. The Company will enter into a Change of Control
Agreement with you substantially in the form attached hereto as EXHIBIT C.



11.
At Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be “at will,” meaning that either
you or the Company will be entitled to terminate your employment at any time and
for any reason, with or without Cause. Any contrary representations, which may
have been made to you, are superseded by this offer. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company with Board of Directors’
approval.



12.
Outside Activities. During your employment with the Company, you must not engage
in any work, paid or unpaid, that creates an actual conflict of interest with
the Company. Such work shall include, but is not limited to, directly or
indirectly competing with the Company in any way, or acting as an officer,
director, employee, consultant, stockholder (holding more than 1% of an


*Entropic reserves the right to review all compensation plans and make changes,
additions, and/or deletions at any time. To be eligible to receive any payment
you must be on the active Entropic payroll at the time of each payment.
Page 2 of 7

--------------------------------------------------------------------------------



entity’s outstanding shares), volunteer, lender, or agent of any business
enterprise of the same nature as, or which is in direct competition with, the
business in which the Company is now engaged or in which the Company becomes
engaged during your employment with the Company, as may be determined by the
Company in its sole discretion. If the Company believes such a conflict exists,
the Company may ask you to choose to discontinue the other work or resign
employment with the Company. While you render services to the Company, you also
will not assist any person or organization in competing with the Company, in
preparing to compete with the Company, or in hiring any employees from the
Company.


13.
Withholding Taxes. All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.



14.
Entire Agreement. This letter and the Exhibits attached hereto contain all of
the terms of your employment with the Company and supersede any prior
understandings or agreements, whether oral or written, between you and the
Company.



15.
Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes will be governed by California law.



16.
Expense Reimbursement. The Company shall promptly reimburse you for all actual
and reasonable business expenses incurred by you in connection with your
employment, including, without limitation, expenditures for entertainment,
travel, or other expenses, providing that (i) the expenditures are of a nature
qualifying them as legitimate business expenses, and (ii) you furnish to the
Company adequate records and other documentary evidence reasonably required by
the Company to substantiate the expenditures.



17.
Dispute Resolution. In the event of any dispute or claim relating to or arising
out of the employment relationship between you and the Company, you and the
Company agree that all such disputes shall be fully and finally resolved by
binding arbitration, paid for by the Company, before JAMS under its
then-existing rules for the resolution of employment disputes. The exclusive
venue for the arbitration shall be San Diego, California. Any arbitration award
may be entered in any court having competent jurisdiction. The prevailing party
in any arbitration shall be entitled to an award of his or its reasonable
attorney’s fees and expert witness costs in addition to any other relief awarded
by the trier of fact.



18.
Severability. If any provision of this letter agreement shall be invalid or
unenforceable, in whole or in part, the provision shall be deemed to be modified
or restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this letter agreement, as the
case may require, and this letter agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated in this letter agreement as so modified or restricted, or as if the
provision had not been originally incorporated in this letter agreement, as the
case may be.



19.
Headings. Section headings in this letter agreement are for convenience only and
shall be given no effect in the construction or interpretation of this letter
agreement.


*Entropic reserves the right to review all compensation plans and make changes,
additions, and/or deletions at any time. To be eligible to receive any payment
you must be on the active Entropic payroll at the time of each payment.
Page 3 of 7

--------------------------------------------------------------------------------





20.
Notice. All notices made pursuant to this letter agreement, shall be given in
writing, delivered by a generally recognized overnight express delivery service,
and shall be made to the principal place of business of the Company if you are
giving notice to the Company and to your residence if the Company is giving you
notice.



21.
Mitigation. You shall not have a duty to mitigate any breach by the Company of
this Agreement.



Matt, we hope that you find the foregoing terms acceptable and look forward to
your acceptance of our offer and the commencement of your employment with the
Company. This offer will remain valid until the close of business on August 27,
2013 with an expected start date on or before September 16, 2013. In the event
you are unable to start by September 16, 2013 the Company has the right to
terminate this offer. If the terms are agreeable, please sign, date and return a
copy of this letter indicating your acceptance. By signing this Offer Letter you
represent and warrant to the Company that you are under no contractual
commitments inconsistent with your obligations to the Company and you accept
each term and condition in this Offer Letter and attached Exhibit(s).


If you have questions or wish to discuss things further, please don’t hesitate
to contact me at 858.768.3838.


Sincerely,




/s/ Suzanne Zoumaras
Suzanne Zoumaras
Senior Vice President, Global Human Resources


I have read and accept this employment offer:


 
 
 
 
By:
/s/ Matthew Rhodes
 
August 27, 2013
 
F. Matthew Rhodes
 
Dated
 
 
 
 
 
 
 
 





Anticipated Start Date: _________________________



*Entropic reserves the right to review all compensation plans and make changes,
additions, and/or deletions at any time. To be eligible to receive any payment
you must be on the active Entropic payroll at the time of each payment.
Page 4 of 7

--------------------------------------------------------------------------------



EXHIBIT A
Relocation/Commuting Agreement and Expense Guidelines
(attached)

*Entropic reserves the right to review all compensation plans and make changes,
additions, and/or deletions at any time. To be eligible to receive any payment
you must be on the active Entropic payroll at the time of each payment.
Page 5 of 7

--------------------------------------------------------------------------------



EXHIBIT B
Form of Employee Innovations and Proprietary Rights Assignment Agreement
(attached)



*Entropic reserves the right to review all compensation plans and make changes,
additions, and/or deletions at any time. To be eligible to receive any payment
you must be on the active Entropic payroll at the time of each payment.
Page 6 of 7

--------------------------------------------------------------------------------



EXHIBIT C
Change of Control Agreement
(attached)





*Entropic reserves the right to review all compensation plans and make changes,
additions, and/or deletions at any time. To be eligible to receive any payment
you must be on the active Entropic payroll at the time of each payment.
Page 7 of 7

--------------------------------------------------------------------------------



[logowhiteentropicrgba01.jpg]
COMMUTING/RELOCATION AGREEMENT


Date: August 19, 2013


Whereas Entropic Communications, Incorporated ("Entropic" or “Company”) wishes
to offer employment to Mr. F. Matthew Rhodes ("Candidate"), and such employment
will require Candidate to commute to the Company’s headquarters in San Diego,
CA, and/or relocate from Candidate’s principal place of residence in
Pennsylvania to the San Diego, CA area. Entropic and Candidate have entered into
the following Commuting/Relocation Agreement (“Agreement”).


1.
Entropic has offered Candidate Commuting/Relocation Assistance described in the
Offer Letter dated August 19, 2013 (or any subsequent revisions) and further
described in the Commuting/Relocation Expense Guidelines. The
Commuting/Relocation Assistance is provided subject to Candidate’s agreement to
Candidate’s obligations under this Agreement.



2.
The Company and Candidate agree that (i) the total value of the
Commuting/Relocation Assistance benefit available to Candidate is $80,000
(eighty thousand dollars). Commuting/Relocation Assistance shall include (i)
Commuting Expenses and/or (ii) Relocation Expenses, as defined in the
Commuting/Relocation Expense Guidelines. To be eligible for Relocation Expense
reimbursement, Candidate must relocate Candidate’s principal place of residence
(“Household”) to the San Diego, CA area on or before August 30, 2015 and
Relocation Expenses must be incurred on or before August 30, 2015.



3.
Early Departure Liability.



3.1
If Candidate (i) voluntarily terminates active, continuous, full-time employment
(“Continuous Service” as defined below) with the Company without the express
prior written consent of the Company’s Chief Executive Officer or (ii) Company
terminates Candidate’s employment with the Company for Cause (as defined below)
prior to two (2) years of Continuous Service to the Company (the “Initial
Repayment Period”), Candidate shall have an obligation to repay 100% of the
Relocation Assistance (defined as all Relocation and Commuting Expenses) paid
for on behalf of or reimbursed to the Candidate. If Candidate’s Continuous
Service terminates for either reason (i) or (ii) after two (2) years of
Continuous Service (or the equivalent) with the Company but prior to the end of
the Candidate’s third (3rd) year of Continuous Service with the Company (the
“Entire Repayment Period”), Candidate shall be obligated to repay Company, on a
pro-rated basis, for Relocation Assistance paid for on behalf of or reimbursed
to the Candidate. Specifically, the amount of the repayment Candidate is
obligated to pay the Company shall be 1/36th of the total Relocation Assistance
paid for on behalf of or reimbursed to the Candidate for each full month of
Continuous Service that is less than thirty-six (36). Candidate will earn 100%
of the Relocation Assistance and not have any obligation for repayment to the
Company after thirty-six (36) months of Continuous Service.



3.2
Candidate promises to pay the amounts due as an “Early Departure Liability” to
the order of the Company and deliver payment to the Company headquarters on or
before the date on which Candidate's active employment with the Company
terminates. In addition to the above promise to pay, Candidate hereby authorizes
the Company to deduct, to the extent permitted by the law, the Early Departure
Liability or a portion thereof from any wages or other monies that might be owed
to Candidate (e.g., vacation day, ESPP reimbursement, etc.) at the time of
termination of Candidate's employment. In the event that the amount so deducted
from Candidate's wages is insufficient to pay the entire balance of the
Liability, Candidate hereby promises to pay that amount of the Early Departure
Liability remaining after such deduction has been made in lawful money of the
United States in one payment on or before the date on which Candidate's
employment


Page 1 of 3

--------------------------------------------------------------------------------



with the Company terminates. Candidate further agrees that the failure of the
Company to deduct the Early Departure Liability, or any portion thereof, from
all or a portion of the wages due and owing to Candidate at the date of
Candidate's termination shall not constitute a waiver of the Company's right to
enforce the terms of this Agreement at law or in equity.


4.
General Provisions.



4.1
Modification/No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any election shall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way effect the validity of this Agreement. The exercise by any party of any
of its rights or any of its elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.



4.2
Notice. Any notice to be given to the Entropic under the terms of this Agreement
shall be addressed to Entropic, to the attention of the Chief Executive Officer,
at the address of its executive office effective at the time of the notice. Any
notice to be given to Candidate shall be addressed to him at the residence
address last designated by the Candidate to the Company in writing. Any notice
shall be deemed duly given when personally delivered or five (5) days after
deposit in U.S. mail by registered or certified mail, postage prepaid, as
provided herein.



4.3
Severability. Should any one or more of the provisions of this Agreement or of
any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provision or portion
thereof determined to be illegal or unenforceable and shall not be affected
thereby.



4.4
Successors and Assigns. Neither Candidate nor the Company may assign this
Agreement without the prior written consent of the other. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company, and
Candidate's rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors.



4.5
Entire Agreement. This Agreement and the terms of the Offer Letter (including
the Relocation Expense Guidelines) supersede all prior agreements and
understandings between the parties, oral or written. In the event of a conflict
between the terms of this Agreement, the Relocation Expense Guideline and the
Offer Letter, the terms of this Agreement shall take precedence. No
modification, termination or attempted waiver shall be valid unless in writing,
signed by the party against whom such modification, termination or waiver is
sought to be enforced.



4.6
Choice of Law. This Agreement shall be governed by and interpreted and
constructed in accordance with the internal laws of the State of California,
without regard to principles of conflict of laws, and shall be binding upon the
parties hereto in the United States and worldwide.



4.7
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which counterparts shall for all purposes be deemed to be
an original, and all such counterparts shall together constitute but one and the
same instrument. This Agreement may be executed by facsimile with original
signatures to follow.




Page 2 of 3

--------------------------------------------------------------------------------



5.
Definitions.



5.1
Cause. For the purposes of this Agreement, “Cause” shall mean only (a)
Candidate’s theft, dishonesty or falsification of any Company documents or
records; (b) Candidate’s improper use or disclosure of any confidential or
proprietary information of the Company; (c) repeated negligence in the
performance of Candidate’s duties; (d) Candidate’s breach of Candidate’s
fiduciary duty to the Company by unlawfully competing with the Company in
violation of the Outside Activity clause of the Offer Letter; or (e) Candidate’s
conviction (or plea of guilty or nolo contendere) for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude. Notwithstanding the
above, the Company may not terminate Candidate’s employment for Cause unless the
Company has first given Candidate written notice of the offending conduct and a
thirty (30)-day opportunity to cure such conduct.  Candidate’s resignation at
the request of the Chief Executive Officer or the Board of Directors for reasons
other than Cause shall be deemed involuntary termination by the Company without
Cause.



5.2
Continuous Service. For the purposes of this Agreement, “Continuous Service” is
defined as active, full-time employment, excluding time off for holidays and
standard paid time off, for a defined period beginning on Candidate’s date of
hire. In the event that there is less than Continuous Service, the Repayment
Period(s) will be extended to the period of time that would be the equivalent of
the Repayment Period had the Candidate been in Continuous Service. As an
example, if Candidate’s employment is not full-time or Candidate is not an
active employee during any portion of a Repayment Period, the Repayment Period
will extend by the number of days Candidate was not working full-time or was
inactive.



5.3
Repayment Period(s). For the purposes of this Agreement, “Repayment Period(s)”
is defined as a period of time beginning with the date of hire and assumes
Continuous Service, during which the Candidate is obligated to repay the Company
for Relocation or Commuting Expenses if the Candidate terminates employment as
defined in Section 3 above.



Entropic Communications, Incorporated:


By:    _______/s/ Suzanne Zoumaras_____________________
Suzanne Zoumaras
Senior Vice President, Global Human Resources    


Candidate: F. Matthew Rhodes
/s/ Matthew Rhodes
 
August 27, 2013
Signature
 
Date
 
 
 
 
 
 
Street Address
 
City, State, Zip Code
 
 
 


Page 3 of 3

--------------------------------------------------------------------------------



[logowhiteentropicrgba01.jpg]
EMPLOYEE INNOVATIONS AND PROPRIETARY RIGHTS
ASSIGNMENT AGREEMENT




This Agreement is intended to formalize in writing certain understandings and
procedures which have been in effect since the time I was initially employed by
Entropic Communications, Inc. (“Company”). In return for my new or continued
employment by Company and other good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, I acknowledge and agree that:
1.Prior Work. All previous work done by me for Company relating in any way to
the conception, reduction to practice, creation, derivation, design,
development, manufacture, sale or support of products or services for Company is
the property of Company, and I hereby assign to Company all of my right, title
and interest in and to such previous work.
2.Proprietary Information. My employment creates a relationship of confidence
and trust between Company and me with respect to any information:
(a)Applicable to the business of Company; or
(b)Applicable to the business of any client or customer of Company, which may be
made known to me by Company or by any client or customer of Company, or learned
by me in such context during the period of my employment.
All such information has commercial value in the business in which Company is
engaged and is hereinafter called “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non‑technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know‑how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, and includes, without limitation,
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.
“Proprietary Information” also includes proprietary or confidential information
of any third party who may disclose such information to Company or to me in the
course of Company’s business.
3.Ownership and Nondisclosure of Proprietary Information. All Proprietary
Information is the sole property of Company, Company’s assigns, and Company’s
customers, and Company, Company’s assigns and Company’s customers shall be the
sole and exclusive owner of all patents, copyrights, mask works, trade secrets
and other rights in the Proprietary Information. I hereby do and will assign to
Company all rights, title and interest I may have or acquire in the Proprietary
Information. At all times, both during my employment by Company and after
termination of such employment, I will keep in confidence and trust all
Proprietary Information, and I will not use or disclose any Proprietary
Information or anything directly relating to Proprietary Information without the
written consent of Company, except as may be necessary in the ordinary course of
performing my duties as an employee of Company.



--------------------------------------------------------------------------------



4.Ownership and Return of Materials. All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
and all other tangible media of expression) furnished to me by Company shall
remain the property of Company. Upon termination of my employment, or at any
time on the request of Company before termination, I will promptly (but no later
than fifteen (15) days after the earlier of my employment’s termination or
Company’s request) destroy or deliver to Company, at Company’s option, (a) all
materials furnished to me by Company, (b) all tangible media of expression which
are in my possession and which incorporate any Proprietary Information or
otherwise relate to Company’s business, and (c) written certification of my
compliance with my obligations under this sentence.
5.Innovations. As used in this Agreement, the term “Innovations” means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs. “Innovations” includes “Inventions,” which is
defined to mean any inventions protected under patent laws.
6.Disclosure of Prior Innovations. I have identified on Exhibit A (“Prior
Innovations”) attached hereto all Innovations, applicable to the business of
Company or relating in any way to Company’s business or demonstrably anticipated
research and development or business, which were conceived, reduced to practice,
created, derived, developed, or made by me prior to my employment with Company
(collectively, the “Prior Innovations”), and I represent that such list is
complete. I represent that I have no rights in any such Innovations other than
those Prior Innovations specified in Exhibit A (“Prior Innovations”). If there
is no such list on Exhibit A (“Prior Innovations”), I represent that I have
neither conceived, reduced to practice, created, derived, developed nor made any
such Prior Innovations at the time of signing this Agreement.
7.Assignment of Innovations; License of Prior Innovations. I hereby agree
promptly to disclose and describe to Company, and I hereby do and will assign to
Company or Company’s designee my entire right, title, and interest in and to,
(a) each of the Innovations (including Inventions), and any associated
intellectual property rights, which I may solely or jointly conceive, reduce to
practice, create, derive, develop or make during the period of my employment
with Company, which either (i) relate, at the time of conception, reduction to
practice, creation, derivation, development, or making of such Innovation, to
Company’s business or actual or demonstrably anticipated research or
development, or (ii) were developed on any amount of Company’s time or with the
use of any of Company’s equipment, supplies, facilities or trade secret
information, or (iii) resulted from any work I performed for Company, and
(b) each of the Innovations which is not an Invention (as demonstrated by me by
evidence meeting the clear and convincing standard of proof), and any associated
intellectual property rights, which I may solely or jointly conceive, develop,
reduce to practice, create, derive, develop, or make during the period of my
employment with Company, which are applicable to the business of Company
(collectively, the Innovations identified in clauses (a) and (b) are hereinafter
the “Company Innovations”). To the extent any of the rights, title and interest
in and to Company Innovations cannot be assigned by me to Company, I hereby
grant to Company an exclusive, royalty-free, transferable, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to practice such non-assignable rights, title and interest. To the
extent any of the rights, title and interest in and to Company Innovations can
be neither assigned nor licensed by me to Company, I hereby irrevocably waive
and agree never to assert such non-assignable and non-licensable rights, title
and interest against Company or any of Company’s successors



--------------------------------------------------------------------------------



in interest to such non-assignable and non-licensable rights. I hereby grant to
Company or Company’s designees a royalty free, irrevocable, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to practice
all applicable patent, copyright, moral right, mask work, trade secret and other
intellectual property rights relating to any Prior Innovations which I
incorporate, or permit to be incorporated, in any Company Innovations.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, any Prior Innovations in any Company Innovations without
Company’s prior written consent.
8.Cooperation in Perfecting Rights to Proprietary Information and Innovations.
(a)I agree to perform, during and after my employment, all acts deemed necessary
or desirable by Company to permit and assist Company, at Company’s expense, in
obtaining and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Proprietary Information and Innovations assigned or
licensed to, or whose rights are irrevocably waived and shall not be asserted
against, Company under this Agreement. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation (i) in the
filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications, (ii) in the
enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Proprietary Information or Innovations.
(b)In the event that Company is unable for any reason to secure my signature to
any document required to file, prosecute, register, or memorialize the
assignment of any patent, copyright, mask work or other applications or to
enforce any patent, copyright, mask work, moral right, trade secret or other
proprietary right under any Proprietary Information (including improvements
thereof) or any Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisionals, continuations in part, continuing patent
applications, reissues, and reexaminations thereof), I hereby irrevocably
designate and appoint Company and Company’s duly authorized officers and agents
as my agents and attorneys‑in‑fact to act for and on my behalf and instead of
me, (i) to execute, file, prosecute, register and memorialize the assignment of
any such application, (ii) to execute and file any documentation required for
such enforcement, and (iii) to do all other lawfully permitted acts to further
the filing, prosecution, registration, memorialization of assignment, issuance,
and enforcement of patents, copyrights, mask works, moral rights, trade secrets
or other rights under the Proprietary Information, or Innovations, all with the
same legal force and effect as if executed by me.
9.No Violation of Rights of Third Parties. My performance of all the terms of
this Agreement and as an employee of Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior to my employment with Company, and I will not disclose to
Company, or induce Company to use, any confidential or proprietary information
or material belonging to any previous employer or others. I am not a party to
any other agreement which will interfere with my full compliance with this
Agreement. I agree not to enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement.
10.Survival. This Agreement (i) shall survive my employment by Company;
(ii) does not in any way restrict my right or the right of Company to terminate
my employment at any time, for any reason or for no reason; (iii) inures to the
benefit of successors and assigns of Company; and (iv) is binding upon my heirs
and legal representatives.
11.Nonassignable Inventions. This Agreement does not apply to an Invention which
qualifies fully as a nonassignable invention under the provisions of
Section 2870 of the California Labor Code. I acknowledge that a condition for an
Invention to qualify fully as a non-assignable invention under the provisions of
Section 2870 of the California Labor Code is that the invention must be
protected under



--------------------------------------------------------------------------------



patent laws. I have reviewed the notification in Exhibit B (“Limited Exclusion
Notification”) and agree that my signature acknowledges receipt of the
notification.
12.No Solicitation. During the term of my employment with Company and for a
period of two (2) years thereafter, I will not solicit, encourage, or cause
others to solicit or encourage any employees of Company to terminate their
employment with Company.
13.Injunctive Relief. A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to Company for which
there will be no adequate remedy at law, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).
14.Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notices to me shall be sent to any address in Company’s records or
such other address as I may specify in writing. Notices to Company shall be sent
to Company’s Human Resources Department or to such other address as Company may
specify in writing.
15.Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in California, as applicable, for any matter arising out of or relating
to this Agreement, except that in actions seeking to enforce any order or any
judgment of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.
16.Severability. If any provision of this Agreement is held by a court of law to
be illegal, invalid or unenforceable, (i) that provision shall be deemed amended
to achieve as nearly as possible the same economic effect as the original
provision, and (ii) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.
17.Waiver; Amendment; Modification. The waiver by Company of a term or provision
of this Agreement, or of a breach of any provision of this Agreement by me,
shall not be effective unless such waiver is in writing signed by Company. No
waiver by Company of, or consent by Company to, a breach by me, will constitute
a waiver of, consent to or excuse of any other or subsequent breach by me. This
Agreement may be amended or modified only with the written consent of both me
and Company. No oral waiver, amendment or modification shall be effective under
any circumstances whatsoever.
18.Entire Agreement. This Agreement represents my entire understanding with
Company with respect to the subject matter of this Agreement and supersedes all
previous understandings, written or oral.



--------------------------------------------------------------------------------



I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.
COMPANY:
EMPLOYEE:
Entropic Communications, Inc.
 
By: ______/s/ Suzanne Zoumaras_______
By: ___/s/ Matthew Rhodes_____________
Title: _____SVP, Human Resources_____
Printed Name: __Matthew Rhodes________
Dated: __________________
Dated: ________________________








--------------------------------------------------------------------------------



CHANGE OF CONTROL AGREEMENT
This Change of Control Agreement (the “Agreement”) is made effective as of
_September 9, 2013__ (the “Effective Date”) between Entropic Communications,
Inc. (“Entropic”), and F. Matthew Rhodes (“Employee”), subject to the approval
of the Entropic Board of Directors.
RECITALS
A.    Employee is employed as the Senior Vice President, Global Marketing.
B.    Employee and Entropic desire to memorialize in writing their understanding
regarding severance payments and vesting acceleration of stock options and/or
other equity arrangements, including shares of restricted stock subject to
repurchase options or other restrictions, in the event of a Change of Control.
C.    Employee and Entropic acknowledge that this Agreement constitutes the
entire agreement between the parties relating to severance benefits upon change
of control and supersedes any and all other agreements, either oral or in
writing, between Employee and Entropic and all other subsidiaries or affiliates
of Entropic with respect to the matters discussed herein.
AGREEMENT
In consideration of the promises and of the mutual covenants contained herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties do hereby agree as follows:
1.Effect of Certain Terminations after Change of Control.
1.1Severance Package. If within one (1) year after a Change of Control (as that
term is defined below) Employee’s employment is terminated without “Cause,” or
Employee resigns for “Good Reason,” then Entropic will provide Employee with the
following “Severance Package,” provided Employee complies with the conditions
set forth in section 1.2 below: (i) Employee will receive a severance payment
equal to twelve (12) months of Employee’s Base Salary (as defined below),
payable in a single lump sum within ten (10) days following the effective date
of the release of claims required by Section 1.2 below, subject to applicable
tax withholdings; (ii) Entropic will continue to provide Employee with health,
dental and vision benefits by paying Employee’s Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) premiums directly to the COBRA
administrator for six (6) months following the date of Employee’s termination,
provided that Employee elects to continue and remain eligible for these benefits
under COBRA; (iii) expiration of the repayment obligation for any relocation or
commuting assistance expenses paid to Employee; and (iv) immediate and
accelerated vesting of all stock options and other equity arrangements subject
to vesting, and release of any repurchase options in favor of Entropic on shares
of restricted stock that would otherwise be regularly scheduled to vest or be
released, as applicable, within twenty-four (24) months following Employee’s
termination without Cause or voluntary resignation for Good Reason, to the
extent permissible by law. For purposes of clarification, if a stock option or
other equity arrangement is subject to performance- or milestone-based vesting
or if the release of any repurchase option in favor of Entropic on shares of
restricted stock is performance- or milestone-based, such performance measure or
milestone shall be deemed satisfied pursuant to clause (iii) above if absent
such acceleration provision, in order for such vesting or release to occur such
performance measure or milestone was required to be satisfied within no later
than twenty-four (24) months following Employee’s termination without Cause or
voluntary resignation for Good Reason. Moreover, the acceleration of vesting
provision set forth in this section 1.1 is notwithstanding and in addition to
any existing vesting provisions set forth in Entropic’s equity



--------------------------------------------------------------------------------



incentive plans or any agreements or grant notices thereunder. “Base Salary”
shall mean Employee’s monthly base salary in effect immediately prior to the
Employee’s date of termination (including without limitation any compensation
that is deferred by Employee into an Entropic-sponsored retirement or deferred
compensation plan, exclusive of any employee matching contributions by Entropic
associated with any such retirement or deferred compensation plan and exclusive
of any other Entropic contributions) and excludes all bonuses, commissions,
expatriate premiums, fringe benefits (including without limitation car
allowances), option grants, equity awards, employee benefits and other similar
items of compensation. For purposes of the Severance Package, Base Salary shall
be computed without regard to any reduction in Base Salary that would provide
Employee the right to resign for Good Reason pursuant to Section 1.6(c).
1.2Conditions to Receive Severance Package. The Severance Package described
above will be paid provided Employee meets the following conditions: (a)
Employee complies with all surviving provisions of any confidentiality or
proprietary rights agreement signed by Employee; and (b) promptly following the
Employee’s date of termination (but not more than forty-five (45) days after the
Employee’s employment is terminated) Employee executes a full general release,
in a form acceptable to Entropic, releasing all claims, known or unknown, that
Employee may have against Entropic, and any subsidiary or related entity, their
officers, directors, employees and agents, arising out of or any way related to
Employee’s employment or termination of employment with Entropic, and permits
such release to become effective in accordance with its terms.
1.3280G. Notwithstanding Section 1.1 above, if it is determined that the amounts
payable to Employee under this Agreement, when considered together with any
other amounts payable to Employee as a result of a Change of Control
(collectively, the “Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment shall
be equal to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: reduction of cash payments; reduction of
accelerated vesting of stock options; reduction of employee benefits. In the
event that acceleration of vesting of stock option compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Employee’s stock options (i.e., earliest granted stock
option cancelled last).
The accounting firm engaged by Entropic for general audit purposes as of the day
prior to the effective date of the Change of Control shall perform the foregoing
calculations. If the accounting firm so engaged by Entropic is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, Entropic shall appoint a nationally recognized accounting firm to
make the determinations required hereunder. Entropic shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to Employee
and Entropic within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is triggered (if requested at that time by
Employee or Entropic) or such other time as requested by Employee or Entropic.
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced



--------------------------------------------------------------------------------



Amount, it shall furnish Employee and Entropic with an opinion reasonably
acceptable to Employee that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon Employee and Entropic, except as set
forth below.
If, notwithstanding any reduction described in this Section 1.3, the IRS
determines that Employee is liable for the Excise Tax as a result of the receipt
of the payment of benefits as described above, then Employee shall be obligated
to pay back to Entropic, within thirty (30) days after a final IRS determination
or in the event that Employee challenges the final IRS determination, a final
judicial determination, a portion of the payment equal to the “Repayment
Amount.” The Repayment Amount with respect to the payment of benefits shall be
the smallest such amount, if any, as shall be required to be paid to Entropic so
that Employee’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) shall be maximized. The Repayment
Amount with respect to the payment of benefits shall be zero if a Repayment
Amount of more than zero would not result in Employee’s net after-tax proceeds
with respect to the payment of such benefits being maximized. If the Excise Tax
is not eliminated pursuant to this paragraph, Employee shall pay the Excise Tax.
Notwithstanding any either provision of this Section 1.3, if (i) there is a
reduction in the payment of benefits as described in this section, (ii) the IRS
later determines that Employee is liable for the Excise Tax, the payment of
which would result in the maximization of Employee’s net after-tax proceeds
(calculated as if Employee’s benefits had not previously been reduced), and
(iii) Employee pays the Excise Tax, then Entropic shall pay to Employee those
benefits which were reduced pursuant to this section contemporaneously or as
soon as administratively possible after Employee pays the Excise Tax so that
Employee’s net after-tax proceeds with respect to the payment of benefits is
maximized.
1.4    Change of Control. A “Change of Control” means: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of Entropic of more than fifty percent (50%) of the voting stock of
Entropic; (ii) a merger or consolidation in which Entropic is a party after
which the stockholders of Entropic immediately prior to such transaction hold
less than fifty percent (50%) of the voting securities of the surviving entity;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of Entropic after which the stockholders of Entropic immediately prior to such
transaction hold less than fifty percent (50%) of the voting securities of the
corporation or other business entity to which the assets of Entropic were
transferred; or (iv) a liquidation or dissolution of Entropic.
1.5    Termination for “Cause.” For purposes of this Agreement, a termination
for “Cause” occurs if Employee is terminated for any of the following reasons:
(i) conviction of, or plea of nolo contendere to, a felony; (ii) theft or
embezzlement, or attempted theft or embezzlement, of money or property or assets
of Entropic; (iii) termination consistent with the provisions and procedures of
Entropic’s drug policy; (iv) continued neglect of Employee’s duties in
connection with Employee’s employment by Entropic (not due to a physical or
mental illness), which continues for at least ten (10) days after written notice
of demand for compliance is delivered to Employee by Entropic, which demand
identifies the manner in which Entropic believes that Employee has not performed
such duties and the steps required to cure such failure to perform; or (v)
intentional and willful engagement in misconduct which is materially injurious
to Entropic.
Notwithstanding the foregoing clause (iv), Employee may not be terminated for
Cause as a result of his failure or inability to perform assigned duties which
are substantially inconsistent with his duties and responsibilities in effect
during the year preceding the Change of Control (or such shorter period of time
as Employee was employed by Entropic).



--------------------------------------------------------------------------------



Notwithstanding the foregoing clauses, Employee’s employment shall not be deemed
to be terminated for Cause, and no other action shall be taken by Entropic which
is adverse to Employee hereunder unless and until there shall have been
delivered to Employee a copy of a statement of the basis for Cause, signed and
approved by an officer of Entropic.
1.6    Voluntary Resignation for “Good Reason.” After a Change of Control,
Employee may resign for “Good Reason” upon the occurrence of any of the
following conditions without the Employee’s consent; provided however, that any
resignation by the Employee due to any of the following conditions shall only be
deemed for Good Reason if: (i) the Employee gives the Company written notice of
the intent to resign for Good Reason within ninety (90) days following the first
occurrence of the condition(s) that the Employee believes constitutes Good
Reason, which notice shall describe such condition(s); (ii) the Company fails to
remedy, if remediable, such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”) of such condition(s) from the
Employee; and (iii) Employee actually resigns employment within the first ninety
(90) days after expiration of the Cure Period:
(a)    the assignment to Employee of any duties, or any limitation of Employee’s
authority or responsibilities, substantially inconsistent with her positions,
duties, responsibilities and status with Entropic immediately prior to the date
of the Change of Control, which includes, but is not limited to a change in
position such that Employee is not the Senior Vice President, Global Sales or
the equivalent thereof of the surviving entity in such Change of Control or the
parent corporation of such surviving entity in the event the surviving entity is
a wholly owned subsidiary of a parent corporation that is the operating entity;
provided, however, that in each case such condition shall only constitute Good
Reason where such condition also constitutes a material reduction of Employee’s
authority, duties or responsibilities as in effect immediately prior to the
Change of Control,
(b)    the relocation of the principal place of Employee’s service with Entropic
to a location that is more than fifty (50) miles from Employee’s principal place
of service with Entropic immediately prior to the date of the Change of Control
that requires a one-way increase in Employee’s driving distance of at least
thirty (30) miles,
(c)    any material reduction by Entropic of Employee’s base salary in effect
immediately prior to the date of the Change of Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of Entropic with responsibilities, organizational level and title comparable to
Employee), or
(d)    any failure by Entropic to continue to provide Employee with the
opportunity to participate in any material benefit or compensation plans and
programs in which Employee was participating immediately prior to the date of
the Change of Control, or their equivalent, which failure constitutes a material
reduction in Employee’s base compensation.
1.7    Payment Upon Death or Disability. Neither death nor disability shall
affect Entropic’s obligations hereunder, provided however that neither death nor
disability shall be deemed to be Cause for termination. If within one (1) year
following a Change of Control the Employee’s employment with Entropic terminates
due to the Employee’s death or “Complete Disability,” as defined below, Employee
(or Employee’s beneficiaries or estate, as applicable) shall be eligible to
receive the Severance Package in Section 1.1, subject to satisfaction of the
conditions in Section 1.2 by Employee or Employee’s beneficiaries or estate, as
applicable. For purposes of eligibility to receive the Severance Package,
“Complete Disability” means Employee is prevented from performing Employee’s
duties of employment with the Company by reason of any physical or mental
incapacity that results in Employee’s satisfaction of all requirements necessary
to receive benefits under the Company’s long-term disability plan due to a total
disability.



--------------------------------------------------------------------------------



1.8    Application of Code Section 409A. Notwithstanding anything to the
contrary herein, the following provisions apply to the extent severance benefits
provided herein are subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”). Severance
benefits shall not commence until Employee has a “separation from service” for
purposes of Section 409A. The severance benefits are intended to satisfy the
exemptions from application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(5). However, if such exemptions are not
available and Employee is, upon separation from service, a “specified employee”
for purposes of Section 409A, then, solely to the extent necessary to avoid
adverse personal tax consequences under Section 409A, the timing of the
severance benefits payments shall be delayed until the earlier of (i) six (6)
months and one day after Employee’s separation from service, or (ii) Employee’s
death.
2.    At-Will Employment. Employee acknowledges that Employee continues as an
at-will employee and agrees that nothing in this Agreement is intended to or
should be construed to contradict, modify or alter Employee’s at-will employment
relationship with Entropic.
3.    No Other Severance Benefits. Employee acknowledges and agrees that the
Severance Package provided pursuant to this Agreement is in lieu of any other
severance benefits to which Employee may be eligible under any other agreement
and/or Entropic severance plan or practice. Employee and Entropic further
acknowledge that this Agreement constitutes the entire agreement between the
parties relating to severance benefits upon change of control and supersedes any
and all other agreements, either oral or in writing, between Employee and
Entropic and all other subsidiaries or affiliates of Entropic with respect to
the matters discussed herein, including but not limited to the Prior Agreement.
Notwithstanding the foregoing, this Agreement shall not supersede the vesting
acceleration provisions included in Entropic’s equity incentive plans or any
other provisions of Employee’s equity award agreements or the Company’s equity
incentive plans that are more beneficial to Employee than this Agreement.
4.    Certain Reductions. To the extent that any federal, state or local laws,
including, without limitation the Worker Adjustment Retraining Notification Act,
or any similar state statute, require Entropic to give advance notice or make a
payment of any kind to Employee because of Employee’s involuntary termination
due to a layoff, reduction in force, plant or facility closing, sale of
business, change of control, or any other similar event or reason, the benefits
payable under this Agreement shall either be reduced or eliminated by such
required payments or notice. The benefits provided under this Agreement are
intended to satisfy any and all statutory obligations that may arise out of
Employee’s involuntary termination of employment for the foregoing reasons.
5.    General Provisions.
5.1    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.
5.2    Successors and Assigns. The rights and obligations of Entropic under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Entropic. Employee shall not be entitled to assign any of his
rights or obligations under this Agreement, other than to his or her estate as
provided in section 1.7.
5.3    Applicable Law. This Agreement shall be interpreted, construed, governed
and enforced in accordance with the laws of the United States of America and the
State of California. Each of



--------------------------------------------------------------------------------



the parties irrevocably consents to the exclusive jurisdiction of the federal
and state courts located in San Diego, California, as applicable, for any matter
arising out of or relating to this Agreement.
5.4    Amendments. No amendment or modification of the terms or conditions of
this Agreement shall be valid unless in subsequent writing and signed by the
parties thereto.
5.5    Headings. Section headings are for convenience only and shall be given no
effect in the construction or interpretation of this Agreement.
5.6    Notice. All notices made pursuant to this Agreement, shall be given in
writing, delivered by a generally recognized overnight express delivery service,
and shall be made to the principal place of business of Entropic or to
Employee’s residence, as applicable.
5.7    Entry Into This Agreement. This Agreement may be entered into by
facsimile and in counterparts, all of which taken together shall be one
agreement.
In Witness Whereof, the parties hereto execute this Agreement, effective as of
the Effective Date.
EMPLOYEE:
ENTROPIC COMMUNICATIONS, INC.
                    /s/ Matthew Rhodes
By:          /s/ Suzanne Zoumaras                    
F. Matthew Rhodes
Suzanne Zoumaras
Senior Vice President, Global Human Resources
 
 
Address: ________________________
__________________
Address:     6290 Sequence Drive
San Diego, California 92121






